Title: To John Adams from John Quincy Adams, 3 January 1817
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir.
					Little Boston Ealing 3. January 1817.
				
				Your favour of 23. Septr: & 3. Octr. was brought to me by my old friend and Classmate I. M. Forbes, and that of 13. Novr. by General Boyd, who both came fellow-passengers in  the same vessel. Mr Everett has since arrived, by whom I received a Letter of 26. November, from my dear Mother. I have briefly replied to my Mother upon the advice, which you and she have given me to return to the United States—It may be proper for me to say something further upon the subject to you, for whose constant solicitude and kindness, as for my Mother’s, I can never be sufficiently gratefull, and for whose approbation not only of my conduct, but of its motives I am earnestly anxious.I am and have been well aware, that in consulting only personal views of political ambition, my plainest and most obvious course would have been to return home immediately after the conclusion of the Peace of Ghent—I knew that I could then return with some eclat, and that while neither honour nor profit of any kind was to be acquired in a Mission to England, it was at home alone that I could be in the way of advancement, for the prospect of which I should never again have so favourable an opportunity of presenting myself to the notice of my Country—But upon the appointment of the first Mission for the pacific Negotiation, it had been officially intimated to me, as the President’s intention, in the Event of the conclusion of  a Peace, to place me as the Representative of the United States in this Country—I accepted the appointment, because I have made it the general principle of my life to take the station assigned to me, by the regular authority of my Country, and because I perceived no decisive reason for declining it; and having accepted it, I have thought that a term of three years, was as short, as I could with propriety hold it before asking to be recalled. My expectation and intention was to return to private life, not from any settled purpose of relinquishing the service of the Public, but from the knowledge that in my native State my Services are not held in much estimation by those who could alone exercise at least for the present the power of calling them forth, and with regard to the Government of the Union, although very shortly after my arrival in this Country I had received an intimation, through a stranger, that it was the intention of the Administration to reserve as long as might be compatible with the public Convenience, an important Office for me, yet as the person who made me this communication, did not profess to have been authorized to make it, I neither understood precisely what it meant, nor paid much attention to it. From that time until within these six weeks, I thought no more of it—About the middle of November last, Mr George Boyd arrived here, and among the rumours of news circulating at Washington, at the time of his departure told me it was said by some, that the State Department would be offered to me by the next President—Since them numerous suggestions to the same effect have reached me, and the report has finally been distributed throughout this Country, by paragraphs of Newspapers, extracted from those of the United States—Although these Circumstances have been sufficient to induce me very seriously to deliberate in my own mind upon the determination which it may be proper for me to come to, if the proposal should really be made to me, yet nothing has yet occurred which would justify me in taking any step on the presumption that it will—No direct Communication either from the present President or from his expected successor has made it necessary or proper for me to inform either of them what my decision would be upon it, and I think it due both to them and to myself, to reserve my answer, and even my resolution upon the offer, until it is made.You caution me against commencing to be the champion of Orthodoxy, without first reading more than would consume all the leisure of the remnant of life which I have any reasonable prospect of enjoying, even if it were to be all leisure—I think I shall neither commence champion  of Orthodoxy, nor as your old friend Franklin used to say of any man’s doxy. If after sixty years of assiduous study and profound meditation, you have only to come to the result of trusting the Ruler with his skies, and adhering to the Sermon upon the Mount, I may be permitted to adopt the same conclusions by a shorter and more compendious process—But you observe again that Musquitos are not competent to dogmatise “περι του παντος”—I have in a former Letter contested the application of this remark to our own species—To compare man with a musquito, an eel in vinegar or a mite in cheese, shoots as wide of the mark of reality, as to suppose him an Angel—You and I, are competent to dogmatise, taking the word in the sense of its derivation, that is, to hold opinions, about the “το παν.”—To hold opinions; but not to attain perfect knowledge—Musquitos hold no opinions—Now in the Sermon upon the Mount, much is said about the kingdom of Heaven, and those who alone shall enter into it—The preacher of that Sermon, announced himself as a being superior at least to human Nature—If you say that he was a mere ordinary man, you include him also in the class of those who are not competent to dogmatise upon the system of the Universe—You, or at least I can by no possible process of reasoning consider him as a mere Man, without at the same time pronouncing him an Imposter—You ask me what Bible I take as the standard of my faith—The Hebrew—the Samaritan—the old English Translation—or what?—I answer, the Bible containing the Sermon upon the Mount—Any Bible that I can read and understand—The new Testament I have repeatedly read in the original Greek, in the Latin, in the Genevan protestant, and in Sacy’s Catholic french translations, in Luther’s German Translation, in the common English protestant, and in the Douay English, Catholic (Jesuitical) Translations—I take any one of them for my standard of faith—If Socinus or Priestley had made a fair Translation of the Bible, I would have taken that, but without their Comments—I would also give up, all the passages, upon which any sound suspicion of interpolation can be fastened—But the Sermon upon the Mount commands me to lay up for myself treasures, not upon Earth, but in Heaven—My hopes of a future life are all founded upon the Gospel of Christ—and I cannot cavil or quibble away, not single words and ambiguous expressions, but the whole tenor of his conduct, by which he sometimes positively asserted, and at others countenanced his disciples in asserting  that he was God. You think it blasphemous to believe that the omnipotent Creator could be crucified—God is a Spirit—The Spirit was not crucified—The body of Jesus of Nazareth was crucified—The Spirit whether eternal or created was beyond the reach of the Cross. You see my Orthodoxy grows upon me; but I still unite with you in the doctrine of Toleration and benevolence—You will marvel perhaps that with these Sentiments I have been recently falling in with some of the broadest Unitarians,  such as Mr Frend, and Mr Aspland, who has obligingly presented me several Sermons and Tracts of his own upon the Unitarian faith.I shall send you by the Galen or some other opportunity a work of a different kind. I mean the Private Correspondence of Dr Franklin, one Quarto Volume of which has at length been published by his Grandson—I have not seen this Gentleman since my present residence in England, though we have more than once exchanged visits. But he lately sent me a copy of the Book, with a very polite Letter in which he speaks in the most respectful terms of you—The first Volume, containing the Memoirs of the Drs Life has not yet been published.We have just received the President’s Message at the opening of the Session of Congress, and it has extorted a few sentences of unwilling and sulky approbation from the Ministerial paper here. Its contents are in a high degree gratifying to the friends of our Country. Mr Madison has the happiness of leaving the Union, in a state of prosperity and of tranquility, which did not accompany the retirement of either of his Predecessors—For that very reason he leaves a more doubtful prospect to his Successor. In the Political as well as in the physical world the tempest must always alternate with fair weather. Hitherto, blessed be God, all our Pilots have succeeded in weathering the Storm—There are Breakers ahead, and all around us however, and I hope your Letter to the perpetual-peace-mongers, will give a lesson of useful instruction to our Countrymen—By the returns for Congress, I perceive that Hartford Convention federalism is still upon the decay in Massachusetts, though I hear the Roman Senators, are still firm and vigorous in their resistance against the factious tribune of the People.May the Blessings of Heaven, attend you, and my dear Mother, and the friends around you, through this and many succeeding years, prays your affectionate Son.
				
					A.
				
				
			